Title: Cash Accounts, March 1773
From: Washington, George
To: 



[March 1773]



Cash


Mar.  1—
To Ditto [cash] recd from Alexr Fryer for Rent
£  6.15. 0



To Ditto recd for Wm Peterson’s Lott
6. 0. 0



To Ditto recd for Jacob Fry’s Lott
6. 0. 0



To Ditto recd from Mr Piper
100. 0. 0



To Ditto recd from Mr Townshend Dade Inspector of the Falls WareHo. for the Treasury
24. 7.10


6—
To ditto won at Cards
2. 0. 0


12—
To Cash from Mr Fras Foster due J.P.C.
26.12. 0


13—
To Cash recd from Mr Alexr Craik on Acct of Mr Jno. Polson
11. 0.10


Contra


2—
By Exps. at Po[rt] tobacco
0. 5. 0



By Ditto at Laidler’s
0. 6. 0



By Ferriage at Ditto
0. 9. 6



By Ditto at Port-Royal
0. 1. 6


3—
By Exps. at Buckner’s
0. 3. 9


4—
By Ditto at Todds Bridge
0. 8. 9



By Servants
0. 1. 6



By Ferriages at Ruffins
0. 3. 0


5—
By Cash paid Mr Pipers Order in favr of the Falls Inspectors
41. 7. 0



By Cash paid the Treasurer for the Falls Inspectors (independt of the above Sum of £41.7.0 wch was also pd there)
24. 7.10



6—
By Cash lost at Cards
1.10. 0



By Servants
0. 1. 6



By Cash paid Mr [Thomas] Everard Issuing Patents from the Secys Office for Lands
5. 0. 0



By Servants
0. 4. 6



By Sundry Evening Clubs at Mrs Campbells
1. 4. 0



By Cash lost at Cards
4. 0. 0


10—
By Charity
1. 1. 6



By 1 Yd Netting for Mrs Washington
0. 6. 0



By 1 Gold Locket Do
0.14. 0


11—
By a Roll Do
0.10. 0



By Washing
0. 3. 0



By hair Powder
0. 1. 3



By Cash paid Doctr [John] Baker Dentist
1. 6. 0


13—
By Miss Davenports Acct
1.14.11



By Cash pd Ditto for Miss Custis
0.15. 0



By a pair of Sugar Nippers
0. 3. 6



By my Club acct at Mrs Campbells for Dinner’s
1.14. 5



By Board at Mr [Richard] Charlton’s durg the Session
2. 0. 0



By Servants
0. 1. 6


15—
By Colo. [Edmund] Pendleton for his opn on my dd Brothr Law[renc]es Will
1. 1. 6


17—
By my Exps. in travg up from Wmsburg
2. 5. 1



By Mrs Washington
1. 8. 9



By Miss Custis
0. 6. 0


20—
By Franklin Syms Exps. in bringg my Gardr P. Bateman from Leeds
6.16. 9


27—
By Servants
0. 3. 9



By Cash paid Joshua Kay
1.16. 0



By Cards
1.10. 0



By Cash retd to Mr Piper Balle of his £100
58.13. 0


